SEPARATION AGREEMENT AND GENERAL RELEASE

     This Separation Agreement (the “Separation Agreement”) is made as of this
31st day of December 2008 by and among Ruth’s Hospitality Group, Inc. (the
“Company”) and Thomas E. O’Keefe (“Executive,” and together with the Company,
the “Parties”).

     WHEREAS, Executive has been employed by the Company under terms set forth
in the Amended and Restated Terms of Employment, Letter of Understanding by and
between Executive and the Company dated as of June 4, 2007 (the “Employment
Agreement”);

     WHEREAS, Executive’s employment with the Company will end as a result of
Executive’s separation of employment (the “Separation”) on January 2, 2009 (the
“Separation Date”); and

     WHEREAS, the Parties desire to enter into this Separation Agreement in
order to set forth the definitive rights and obligations of the Parties in
connection with the Separation.

     NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties intending
to be legally bound hereby agree as follows:

1. Acknowledgment of Separation. The Parties acknowledge and agree that the

Separation will occur on the Separation Date, and as of such date Executive will
no longer be an officer or employee of the Company or any of its subsidiaries.
In addition, the Parties acknowledge and agree that Sections 1 through 5 of the
Employment Agreement will terminate effective as of the Separation Date. Each of
the other provisions of the Employment Agreement shall survive the Separation
and the effectiveness of this Separation Agreement and will remain in full force
and effect after the Separation Date in accordance with its terms. For purposes
of the Employment Agreement, the Separation will be deemed to be a resignation
by Executive of his employment for Good Reason.

     2. Executive’s Acknowledgment of Consideration. Executive specifically
acknowledges that the obligations and payments set forth in Sections 3(a)
through (d) below were agreed to by the Parties upon entering into the
Employment Agreement, and the other obligations and payments of the Company set
forth in Section 3 hereof and the release of the Company granted in Section 6
hereof are being provided by the Company in consideration for the release
granted by Executive in Section 5 hereof.

3. Payments and Benefits Upon and After the Separation.

     (a) Severance. The twelve months of severance to be paid to Executive
pursuant to Section 7.d(1) of the Employment Agreement shall in the aggregate
equal Executive’s annual salary on his last day of employment, which was
$300,000. For purposes of

--------------------------------------------------------------------------------

Section 7.d(2) of the Employment Agreement, Executive’s bonus for fiscal 2007
was $0.00. For purposes of Section 7.d(3) of the Employment Agreement,
Executive’s monthly automobile allowance shall be $900.00. The payment of all
amounts under Section 7.d is contingent on Employee’s compliance with Sections 8
and 9 of the Employment Agreement.

     (b) COBRA and COBRA Premium Payments. For a period of twelve months
following the Separation Date, the Company shall, following the election of
continuation health coverage by the Executive pursuant to the provisions of
Section 4980B of the Internal Revenue Code of 1986, as amended (“COBRA”),
reimburse Executive for the full amount of the applicable COBRA premium for
Executive’s (and his spouse’s and eligible dependents’) group health benefits
that are substantially similar to those benefits that Executive (and his spouse
and eligible dependents) was receiving immediately prior to the Separation Date.
Such coverage shall be provided to Executive as COBRA benefits and shall
terminate prior to the end of the twelve month period if Executive, his spouse
or eligible dependents are no longer eligible for COBRA coverage or if Executive
accepts employment with any other person. The Executive’s normal health premium
deductions will be stopped on the Executive’s separation date. The active
employee premium amount will be billed to the Executive by the Company’s COBRA
administrator

     (c) Other Benefits Payments. Pursuant to Section 7.d(3) of the Employment
Agreement, the Company will provide Executive with all other existing welfare
and retirement executive benefits (other than health and medical benefits, which
are covered in Section 3(b) above) for twelve months following the Separation
Date, as such benefits are outlined in the Employment Agreement.

     (d) Unvested Options. Pursuant to Section 7.d(5) of the Employment
Agreement, Executive’s options to purchase common stock of the Company shall
continue to vest during the twelve months following the Separation Date. The
Parties agree that all of Executive’s options to purchase common stock of the
Company that will not vest during such period are hereby forfeited pursuant to
the terms of such options and the plans under which they were issued.

     (e) Accelerated Vesting - Restricted Stock. The Company acknowledges that
the Compensation Committee of the Board has recommended (and the Board has
adopted their recommendation) to accelerate the vesting of the 50,000 shares of
restricted stock Executive received on February 28, 2008 and the 25,000 shares
of restricted stock Executive received on May 22, 2008, and therefore such
restricted stock shall be fully vested on the Separation Date (notwithstanding
anything else in the relevant restricted stock purchase or grant agreements to
the contrary). The Company hereby waives all of its rights to repurchase any
shares of restricted stock owned by Executive.

     (f) D&O Insurance/Indemnification. The Company shall indemnify Executive
for all acts taken by Executive in his capacity as an officer of the Company as
required pursuant

--------------------------------------------------------------------------------

to Sections 2 and 3 of Article Seven of the Company’s Amended and Restated
Certificate of Incorporation as in effect on the Separation Date, including the
right to advancements, and, unless otherwise required by applicable law, such
provisions as in existence on the Separation Date will apply to Executive
notwithstanding any amendments to such provisions by the Company following the
Separation Date.

     (g) Computers. The Parties agree that Executive may retain the laptop
computer, docking station and cellphone provided to him during the term of his
employment, provided that he permit a Company employee to delete all
Company-related information on such computer (and cellphone, if applicable) on
or prior to the Separation Date. Executive



2




acknowledges that, following the Separation, Executive shall be required to pay
all internet and cellphone usage and similar charges relating to his use of such
equipment.

     (h) Tax Withholding. The Company shall be entitled to withhold from any
amounts otherwise payable hereunder to Executive any amounts required to be
withheld in respect of federal, state or local taxes.

     4. Confidential Information; Non-Competition. The provisions of Section 8
and Section 9 of the Employment Agreement are hereby incorporated into this
Separation Agreement, and shall survive the execution of this Separation
Agreement without waiver or amendment; provided that, the Parties agree that
during the Non-compete Period, Executive’s service as a franchisee or partner of
a franchisee of any restaurant concept of the Company or any of its subsidiaries
shall not constitute a violation of Section 8 or 9 of the Employment Agreement.
The post-separation provisions of the Employment Agreement, including
specifically Sections 8 and 9 thereof, shall be considered effective as of and
shall run from January 2, 2009. You further confirm that you have delivered to
Company all documents and data of any nature containing or pertaining to any
confidential information of the Company and its subsidiaries and affiliates
(including confidential information of a type described in Section 8 of the
Employment Agreement) and that you have not taken with you any such documents or
data or any reproduction thereof.

5.      Executive Release and Waiver.     (a) Executive Release. Executive, for
and on behalf of himself and  

each of his heirs, executors, administrators, personal representatives,
successors and assigns, to the maximum extent permitted by law, hereby fully and
forever releases, acquits and discharges the Company, together with its
subsidiaries, parents and affiliates,

--------------------------------------------------------------------------------

and each of their past and present direct and indirect stockholders, directors,
members, partners, officers, employees, attorneys, agents and representatives,
and their heirs, executors, administrators, personal representatives, successors
and assigns (collectively, the “Releasees”), from any and all claims, demands,
suits, causes of action, liabilities, obligations, judgments, orders, debts,
liens, contracts, agreements, covenants and causes of action of every kind and
nature, whether known or unknown, suspected or unsuspected, concealed or hidden,
vested or contingent, in law or equity, existing by statute, common law,
contract or otherwise, which have existed, may exist or do exist, prior to,
through and including the Separation Date, including, without limitation, any of
the foregoing arising out of or in any way related to or based upon:

     (i) Executive’s application for and employment with the Company, his being
an officer or employee of the Company, and the Separation;

     (ii) any and all claims in tort or contract, and any and all claims
alleging breach of an express or implied, or oral or written, contract, policy
manual or employee handbook;

     (iii) any alleged misrepresentation, defamation, interference with
contract, intentional or negligent infliction of emotional distress, sexual
harassment, negligence or wrongful discharge; or



3




     (iv) any federal, state or local statute, ordinance or regulation,
including but not limited to the Age Discrimination in Employment Act of 1967,
as amended, Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act and Women’s Equity Act of 1991; Sections 1981 through 1988 of Title
42 of the United States Code; the Equal Pay Act of 1963, as amended; the
Occupational Safety and Health Act of 1970; the Americans with Disabilities Act
of 1990; the Family and Medical Leave Act of 1993; the Consolidated Omnibus
Budget Reconciliation Act of 1985; the Vocational Rehabilitation Act of 1973;
the Worker Adjustment Retraining and Notification Act of 1988; the Employee
Retirement Income Security Act of 1974; the Fair Labor Standards Act and the
National Labor Relations Act, as amended, and the Older Workers Benefit
Protection Act.

     (b) Exceptions to Executive Release. Notwithstanding any other provision of
this Separation Agreement to the contrary, the release by the Executive does
not: (i) limit in any way the Executive’s right to enforce this Separation
Agreement or to enforce any violations of the Employment Agreement that occur
after the date hereof or any claims arising based on actions of the Company or
the Company Parties or events occurring after the date hereof, or (ii) release
any claims based on fraud or a violation of law by the Company (provided that
Executive is not aware at this time of any fraudulent activity or criminal
wrongdoing by the Company, and Executive is not aware at this time of any act by
the Company that could give rise to a violation of federal, state, or local
statute, rule or

--------------------------------------------------------------------------------

regulation), or (iii) release any rights under applicable law which cannot be
waived or released pursuant to any agreement.

     (c) No Current or Pending Claims of any Kind and No Relief for Released
Claims. Executive has not and as of the date of this Separation Agreement will
not have filed any civil action, suit, arbitration, administrative charge or
legal proceeding against any Releasee, nor has the Executive assigned, pledged
or hypothecated any claim as of the Separation Date to any person and no other
person has any interest in the claims that Executive is releasing herein.
Executive agrees that should any person or entity file or cause to be filed any
civil action, suit, arbitration or other legal proceedings seeking equitable or
monetary relief concerning any claim released by Executive, Executive will not
seek or accept any personal relief from or as the result of any action, suit or
arbitration or other legal proceeding.

     (d) Effect of Executive Release and Waiver. Executive understands and
intends that this Section 5 constitutes a general release of all claims except
as otherwise provided in Section 5(b), above, and that no reference therein to a
specific form of claim, statute or type of relief is intended to limit the scope
of such general release and waiver.

     (e) Executive Waiver of Unknown Claims. Executive may hereafter discover
claims or facts in addition to or different than those which he now knows or
believes to exist with respect to the subject matter of this Separation
Agreement and which, if known or suspected at the time of entering into this
Separation Agreement, may have materially affected this Separation Agreement and
his decision to enter into it; nevertheless, Executive hereby waives any right,
claim or cause of action that might arise as a result of such different or
additional claims or facts.

     6. Company Release and Waiver. The Company, on its behalf, and on behalf of
all of its subsidiaries and its and their successors and assigns (“Company
Parties”), intending to be legally bound, to the maximum extent permitted by
law, hereby fully and forever releases,



4




acquits, and discharges Executive, his heirs, executives, administrators,
personal representatives, attorneys, agents, successors and permitted assigns,
from any and all liabilities, obligations, judgments, orders, debts, liens,
contracts, agreements, covenants and causes of action of every kind and nature,
whether known or unknown, suspected or unsuspected, concealed or hidden, vested
or contingent, in law or equity, existing by statute, common law, contract or
otherwise, which have existed, may exist or do exist, up to and including the
execution and delivery by Executive of this Separation Agreement, including,
without limitation, any of the foregoing arising out of or in any way related to
or based upon all causes of action, suits, debts, claims and demands whatsoever
in law or in equity, which the Company ever had, now has, or hereafter may have,
by reason of any

--------------------------------------------------------------------------------

matter, cause or thing whatsoever up to and including the execution and delivery
by Executive of this Separation Agreement, and particularly, but without
limitation of the foregoing general terms, any claims arising from or relating
in any way to Executive’s relationship with Company as an employee or officer,
the terms and conditions of that relationship, the termination of that
relationship, and any claim that the Executive violated any provision of the
Employment Agreement between January 2, 2009, and the date of execution of this
Separation Agreement, including, but not limited to, any claims under any
federal, state or local common law, statutory, or regulatory provision, now or
hereafter recognized. This release is effective without regard to the legal
nature of the claims raised and without regard to whether any such claims are
based upon tort, equity, implied or express contract or discrimination of any
sort.

     (a) Scope of Company Release. The Company expressly waives all rights
afforded by any statute which limits the effect of a release with respect to
unknown claims. The Company understands the significance of its release of
unknown claims and its waiver of statutory protection against a release of
unknown claims.

     (b) Exceptions to Company Release. Notwithstanding any other provision of
this Separation Agreement to the contrary, the release by the Company does not:
(i) limit in any way the Company’s right to enforce this Separation Agreement or
to enforce any violations of the Employment Agreement that occur after the date
hereof or any claims arising based on actions of Executive or events occurring
after the date hereof, (ii) release any claims based on fraud or a violation of
law by Executive (provided that the Company is not aware at this time of any
fraudulent activity or criminal wrongdoing by the Executive, and the Company is
not aware at this time of any act by Executive that could give rise to a
violation of federal, state, or local statute, rule or regulation), (iii) apply
to any other act or omission for which the Company would not have the power to
indemnify Executive pursuant to Section 145 of the Delaware General Corporate
Law, or (iv) waive or release any rights under applicable law which cannot be
waived or released pursuant to any agreement; provided that references to the
“awareness” of the Company in clause (ii) of this Section shall refer only to
the actual knowledge of the members of the Board. Notwithstanding anything
herein to the contrary, Executive agrees to promptly surrender to the Company
any short-swing trading profits earned by him in violation of the provisions of
Section 16(b) of the Securities Exchange Act of 1934, as amended.

     (c) No Current or Pending Claims of any Kind and No Relief for Released
Claims. The Company and the other Company Parties have not and as of the date of
this Separation Agreement will not have filed any civil action, suit,
arbitration, administrative charge or legal proceeding against the Executive,
nor have the Company or any of the other Company Parties assigned, pledged or
hypothecated any claim as of the Separation Date to any 5

person and no other person has any interest in the claims that the Company and
the other Company Parties are releasing herein. The Company and the other
Company Parties

--------------------------------------------------------------------------------

agree that should any person or entity file or cause to be filed any civil
action, suit, arbitration or other legal proceedings seeking equitable or
monetary relief concerning any claim released by the Company and the other
Company Parties, the Company and the other Company Parties will not seek or
accept any personal relief from or as the result of any action, suit or
arbitration or other legal proceeding.

     (d) Effect of the Company’s Release and Waiver. The Company and the other
Company Parties understand and intend that this Section 6 constitutes a general
release of all claims except as otherwise provided in Section 6(b) above, and
that no reference therein to a specific form of claim, statute or type of relief
is intended to limit the scope of such general release and waiver.

     (e) The Company’s Waiver of Unknown Claims. The Company and the other
Company Parties may hereafter discover claims or facts in addition to or
different than those which they now know or believe to exist with respect to the
subject matter of this Separation Agreement and which, if known or suspected at
the time of entering into this Separation Agreement, may have materially
affected this Separation Agreement and their decision to enter into it;
nevertheless, the Company and the other Company Parties hereby waive any right,
claim or cause of action that might arise as a result of such different or
additional claims or facts.

     7. Return of Corporate Property. Executive hereby covenants and agrees to
immediately return all Company property as set forth in the Employment
Agreement, except as permitted pursuant to Section 3 above.

     8. Liquor Licenses. The Company shall use commercially reasonable efforts
to remove Executive’s name from all liquor licenses on which he is named, and
shall indemnify Executive and hold Executive harmless against any and all
liability, claims, or causes of action, including, without limitation, monetary
fines and penalties (and, through an advancement, all other reasonable
out-of-pocket costs associated therewith, including reasonable costs of counsel)
that Executive may incur as a result of his holding the licenses. Executive
agrees to provide reasonable cooperation to the Company to accomplish the
removal of his name as set forth herein.

     9. Transition Assistance. Executive agrees that, during the one year period
following closing, he will provide use good faith efforts to provide information
to the Company, when reasonably requested by the Company, with respect to
Company matters in which he was involved during his employment, including any
threatened or actual litigation concerning the Company. In making any such
request for information, the Company must take into consideration Executive's
business and personal commitments and will provide him with as much advance
notice as reasonably possible. The Company agrees to reimburse Executive for the
actual out-of-pocket expenses, if any, he incurs as a result of complying with
the first sentence of this provision, subject to his submission to the Company
of documentation substantiating such expenses as the Company may require.
Notwithstanding the foregoing, and to the extent that the Company desires to
retain

--------------------------------------------------------------------------------

Executive for the purpose of obtaining legal advice, then the Company agrees to
enter into a written retainer agreement and compensate



6




Executive at an hourly rate of $250.00 per hour for such advice. The Company
agrees that the payment of amounts to be paid under Section 7(d) of the
Employment Agreement is not contingent on Executive's cooperation with this
Section 9.

     10. Remedies. The Parties hereby acknowledge and affirm that in the event
of any breach by Executive or the Company of any of the covenants, agreements,
and obligations hereunder, monetary damages would be inadequate to compensate
the Parties. Accordingly, in addition to other remedies which may be available
to the Parties hereunder or otherwise at law or in equity, the Parties shall be
entitled to specifically enforce such covenants, obligations and restrictions
through injunctive and/or equitable relief, in each case without the posting of
any bond or other security with respect thereto. Should any provision hereof be
adjudged to any extent invalid by any court or tribunal of competent
jurisdiction, each provision shall be deemed modified to the minimum extent
necessary to render it enforceable.

11. Acknowledgment of Voluntary Agreement; ADEA Compliance.

Executive acknowledges that he has entered into this Separation Agreement freely
and without coercion, that he has been advised by the Company to consult with
counsel of his choice, that he has had adequate opportunity to so consult, and
that he has been given all time periods required by law to consider this
Separation Agreement, including but not limited to the 21-day period required by
the ADEA. Executive understands that he may execute this Separation Agreement
less than 21 days from its receipt from the Company, but agrees that such
execution will represent his knowing waiver of such 21-day consideration period.
Executive further acknowledges that within the 7-day period following his
execution of this Separation Agreement (the “Revocation Period”) he shall have
the unilateral right to revoke this Separation Agreement, and that the Company’s
obligations hereunder shall become effective only upon the expiration of the
Revocation Period without Executive’s revocation hereof. In order to be
effective, notice of Executive’s revocation of this Separation Agreement must be
received by the Company on or before the last day of the Revocation Period and
Executive must, prior to the effectiveness of the revocation, have returned to
the Company all benefits and other payments (if any) provided by the Company
under this Separation Agreement.

     12. Complete Agreement; Inconsistencies. This Separation Agreement,
including the Employment Agreement and any other documents referenced herein,
constitute the complete and entire agreement and understanding of the Parties
with respect to the subject matter hereof, and supersedes in its entirety any
and all prior understandings, commitments, obligations and/or agreements,
whether written or oral, with respect

--------------------------------------------------------------------------------

thereto; it being understood and agreed that this Separation Agreement and
including the mutual covenants, agreements, acknowledgments and affirmations
contained herein, is intended to constitute a complete settlement and resolution
of all matters set forth in Sections 5 and 6 hereof.

     13. 409A Additional Tax. Notwithstanding the timing of the payments
required under this Separation Agreement, to the extent Executive would
otherwise be entitled to a payment during the six months beginning on the
Separation Date that would be subject to the additional tax imposed under
Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations promulgated thereunder, the payment will be paid to
Executive on the six-month anniversary of the Separation Date. Similarly, to the
extent Executive would otherwise be entitled to any benefit (other than a cash
payment) during the six



7




months beginning on the Separation Date that would be subject to the additional
tax under Section 409A(a)(2)(B) of the Code and the regulations promulgated
thereunder, the benefit will be delayed and will begin being provided on the
six-month anniversary of the Separation Date.

     14. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Separation Agreement shall be
governed by, and construed in accordance with, the laws of the State of Florida,
without giving effect to any choice of law or conflict of law rules or
provisions that would cause the application hereto of the laws of any
jurisdiction other than the State of Florida. In furtherance of the foregoing,
the internal law of the State of Florida shall control the interpretation and
construction of this Separation Agreement, even though under any other
jurisdiction’s choice of law or conflict of law analysis the substantive law of
some other jurisdiction may ordinarily apply.

     15. Severability. The invalidity or unenforceability of any provision of
this Separation Agreement shall not affect the validity or enforceability of any
other provision of this Separation Agreement, which shall otherwise remain in
full force and effect.

     16. Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.

     17. Successors and Assigns. The Parties’ obligations hereunder shall be
binding upon their successors and permitted assigns. The Parties’ rights and the
rights of the other Releasees shall inure to the benefit of, and be enforceable
by, any of the Parties’ and Releasees’ respective successors and permitted
assigns. Executive may not assign any of his rights and obligations under this
Separation Agreement, except as may be agreed to in

--------------------------------------------------------------------------------

writing by the Company. The Company may assign all rights and obligations of
this Separation Agreement to any successor in interest to the assets of the
Company. In the event that the Company is dissolved, all obligations of the
Company under this Agreement shall be provided for in accordance with applicable
law.

     18. Amendments and Waivers. No amendment to or waiver of this Separation
Agreement or any of its terms shall be binding upon any Party unless consented
to in writing by such Party.

     19. Headings. The headings of the Sections and subsections hereof are for
purposes of convenience only, and shall not be deemed to amend, modify, expand,
limit or in any way affect the meaning of any of the provisions hereof.

     20. Attorneys’ Fees. In the event a Party commences an action to enforce
the terms of this Separation Agreement, or for damages for a breach arising out
of or relating to this Separation Agreement, the prevailing Party shall be
entitled to an award of reasonable attorneys’ fees.



* * * * *






8




     IN WITNESS WHEREOF, the Parties have executed this Separation Agreement
effective as of the date of the first signature affixed below or as otherwise
provided in this Separation Agreement.

READ CAREFULLY BEFORE SIGNING

     I have read this Separation Agreement and have had the opportunity to
consult legal counsel prior to my signing of this Separation Agreement. I
understand that by executing this Separation Agreement, I will relinquish any
right or demand I may have against the Releasees or any of them, unless
otherwise provided in this Separation Agreement and/or my Employment Agreement.



DATED:_12/31/08
__________
/s/ Thomas E. O’Keefe
_____
Thomas E. O’Keefe




* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *



RUTH’S HOSPITALITY GROUP, INC.




--------------------------------------------------------------------------------

DATED:__12/31/08
__________

By: /s/ Sarah C. Jackson By: Sarah C. Jackson SVP, Human Resources



501893920.1






9




--------------------------------------------------------------------------------